Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“a connecting mechanism which connects the base portion and the cover portion” (i.e. a mechanism for connecting) (claim 1, lines 14-15) as disclosed on 8, lines 11-31 of the specification.
“a tightening mechanism which tightens the base depression portion and the cover depression portion with a screw” (i.e. a mechanism for tightening) (claim 2, lines 3-4) as disclosed on 8, lines 11-31 of the specification.
“a locking mechanism which connects the base portion and the cover portion by utilizing elastic deformation of a resin material” (i.e. a mechanism for locking) (claim 2, lines 5-6) as disclosed on 8, lines 11-31 of the specification.
“a tightening mechanism which tightens the cover portion and the case with a screw” (i.e. a mechanism for tightening) (claim 5, lines 2-3) as disclosed on 8, lines 11-31 of the specification.
“a connecting mechanism which connects the base portion and the cover portion” (i.e. a mechanism for connecting) (claim 10, lines 14-15) as disclosed on 8, lines 11-31 of the specification.
“a tightening mechanism which tightens the base depression portion and the cover depression portion with a screw” (i.e. a mechanism for tightening) (claim 10, lines 25-26) as disclosed on 8, lines 11-31 of the specification.
“a locking mechanism which connects the base portion and the cover portion by utilizing elastic deformation of a resin material” (i.e. a mechanism for locking) (claim 10, lines 27-28) as disclosed on 8, lines 11-31 of the specification.
“a tightening mechanism which tightens the cover portion and the case with a screw” (i.e. a mechanism for tightening) (claim 13, lines 2-3) as disclosed on 8, lines 11-31 of the specification.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “at least one end pipe extends toward the heat exchanger from a partition wall portion which partitions a target room in which the case is arranged and a machine room and fluidly communicated with the heat exchanger” (emphasis added) (lines 4-6) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear what previously recited claim element is “fluidly communicated with the heat exchanger”.
For examination purposes it is assumed that the recitation reads as “at least one end pipe extends toward the heat exchanger from a partition wall portion, where the partition wall partitions a target room in which the case is arranged from a machine room, and where the at least one end pipe fluidly communicates with the heat exchanger”.
Further regarding claim 1, the recitation “the end pipe” (lines 7-8) lacks antecedent basis.  For examination purposes it is assumed that the “the end pipe” (claim 1, line 11) refers to the “at least one end pipe” (claim 1, line 4).
Further regarding claim 1, the recitation “a seat positioned to face the partition wall portion and to which the end pipe is positioned” (emphasis added) (lines 7-8) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear to which what previously claimed element the end pipe is positioned.
For examination purposes it is assumed that the recitation reads as “a seat positioned to face the partition wall portion, where the at least one end pipe is positioned at the seat”.
Further regarding claim 1, the recitation “the seat member” (line 9) lacks antecedent basis.  For examination purposes it is assumed that the “the seat member” (claim 1, line 9) refers to the “seat” (claim 1, line 7).
Further regarding claim 1, the recitation “the facing portion” (lines 9-10) lacks antecedent basis.
Further regarding claim 1, the recitation “a seal mounted on the seat member and positioned between the facing portion and the partition wall portion” (emphasis added) (claim 1, lines 9-10) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear to which what previously claimed element is “positioned between the facing portion and the partition wall portion”.
For examination purposes it is assumed that the recitation reads as “a seal mounted on the seat member, where the seal is positioned between a facing portion and the partition wall portion”.
Further regarding claim 1, the recitation “the end pipe” (line 11) lacks antecedent basis.  For examination purposes it is assumed that the “the end pipe” (claim 1, line 11) refers to the “at least one end pipe” (claim 1, line 4).
Further regarding claim 1, the recitation “the seat and the holder are provided by a base portion formed of a resin material integrally with the case, a cover portion separately formed with the case, and a connecting mechanism which connects the base portion and the cover portion (claim 1, lines 12-15) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear how the cover portion is related to the seat and holder”.
For examination purposes it is assumed that the recitation reads as “the seat and the holder are provided by a base portion formed of a resin material integrally formed with the case, where a cover portion is separately formed from the case, and where a connecting mechanism connects the base portion and the cover portion”.
Further regarding claim 1, the recitation “the end pipe” (lines 18-19) lacks antecedent basis.  For examination purposes it is assumed that the “the end pipe” (claim 1, lines 18-19) refers to the “at least one end pipe” (claim 1, line 4).
Further regarding claim 1, the recitation “the base portion extends from the case toward the partition wall portion and has an base end portion providing a part of the seat and a base depression portion which is positioned behind the base end portion and supports the end pipe as the holder” (emphasis added) (claim 1, lines 16-19) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear what previously recited claim element(s) has “an base end portion providing a part of the seat”, what previously recited claim element has “a base depression portion which is positioned behind the base end portion”, and what previously recited claim element “supports the end pipe as the holder”.
For examination purposes it is assumed that the recitation reads as “the base portion extends from the case toward the partition wall portion, where the base portion has a base end portion providing a part of the seat, where the base portion has a base depression portion that is positioned behind the base end portion, and where the base depression portion supports the at least one end pipe as the holder”.
Further regarding claim 1, the recitation “the end pipe” (line 23) lacks antecedent basis.  For examination purposes it is assumed that the “the end pipe” (claim 1, line 23) refers to the “at least one end pipe” (claim 1, line 4).
Further regarding claim 1, the recitation “the cover portion is formed to be connected with the base portion and has a cover end portion providing a remaining part of the seat and a cover depression portion which is positioned behind the cover end portion and supports the end pipe as the holder” (emphasis added) (claim 1, lines 20-23) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear what previously recited claim element(s) has “a cover end portion providing a remaining part of the seat” what previously recited claim element has “a cover depression portion which is positioned behind the cover end portion”, and what previously recited claim element “supports the end pipe as the holder”.
For examination purposes it is assumed that the recitation reads as “the cover portion is formed to be connected with the base portion, where the cover portion has a cover end portion providing a remaining part of the seat, where the cover portion has a cover depression portion which is positioned behind the cover end portion, and where the cover depression portion supports the at least one end pipe as the holder”.
Further regarding claim 1, the recitation “a remaining part of the seat” (line 21) renders the claim indefinite.  Since the claim previously set forth “the seat and the holder are provided by a base portion” (claim 1, line 12) and “a base end portion providing a part of the seat” (claim 1, line 17) it is unclear how the seat is being subdivided such that the seat has a part and a remaining part.
For examination purposes it is assumed that the base portion defines a first portion of the seat and the cover portion defines a second portion of the seat.
Further regarding claim 1, the recitation “supports the end pipe as the holder” (lines 22-23) renders the claim indefinite.  Since the claims previously set forth that “the seat and the holder are provided by a base portion” (claim 1, line 12) and “the base portion supports the at least one end pipe as the holder” (claim 1, lines 16-19) it is unclear how the “cover portion also supports the at least one end pipe as the holder” (claim 1, lines 20-23).
For examination purposes it is assumed that the “base portion” (claim 1, lines 16-19) supports one side of the at least one pipe as one part of a holder and the “cover portion” (claim 1, lines 20-23) supports another side of the at least one pipe as another part of the holder.
Further regarding claim 1, the recitation “the base portion includes: a base stay extending from the case toward the partition wall portion; and a base block arranged at a distal end of the base stay and having the base end portion and the base depression portion, and wherein the cover portion includes: a cover stay connected to the case; and a cover block arranged at a distal end of the cover stay and having the cover end portion and the cover depression portion” (emphasis added) (claim 1, lines 24-30) renders the claim indefinite.  The recitation includes recitations written in the form run-on sentences where it is unclear what previously recited claim element(s) has “the base end portion and the base depression portion” and what previously recited claim element has “the cover end portion and the cover depression portion”.
For examination purposes it is assumed that the recitation reads as “the base portion includes: a base stay extending from the case toward the partition wall portion; and a base block arranged at a distal end of the base stay, the base block having the base end portion and the base depression portion, and wherein the cover portion includes: a cover stay connected to the case; and a cover block arranged at a distal end of the cover stay, the cover block having the cover end portion and the cover depression portion”.
Regarding claim 3, the recitation “the plurality of end pipes” (line 2) lacks antecedent basis.  For examination purposes it is assumed that the “the plurality of end pipes” (claim 3, line 2) refers to the “at least one end pipe” (claim 1, line 4).
Regarding claim 5, the recitation “the connecting mechanism further includes a tightening mechanism” (line 2) renders the claim indefinite.  it is unclear if the “tightening mechanism” (claim 5, line 2) is the same or different from the previously recited “tightening mechanism” (claim 2, line 3).
Regarding claim 6, the recitation “the base depression portion or the cover depression portion has a contact piece which comes into contact with the end pipe” (emphasis added) (lines 2-3) renders the claim indefinite.  The recitation is written in the form a run-on sentence where it is unclear what previously recited claim element(s) “comes into contact with the end pipe”.
For examination purposes it is assumed that the recitation reads as “the base depression portion or the cover depression portion has a contact piece, where the base depression portion comes into contact with the end pipe”.
Further regarding claim 6, the recitation “the end pipe” (line 3) lacks antecedent basis.  For examination purposes it is assumed that the “end pipe” (claim 6, line 3) refers to the “at least one end pipe” (claim 1, line 4).
Regarding claim 8, the recitation “the end pipe” (line 3) lacks antecedent basis.  For examination purposes it is assumed that the “end pipe” (claim 8, line 3) refers to the “at least one end pipe” (claim 1, line 4).
Regarding claim 9, the recitation “the pipe” (line 2) lacks antecedent basis.  For examination purposes it is assumed that the “pipe” (claim 9, line 2) refers to the “at least one end pipe” (claim 1, line 4).
Regarding claim 10, the recitation “at least one end pipe extends toward the heat exchanger from a partition wall portion which partitions a target room in which the case is arranged and a machine room and fluidly communicated with the heat exchanger” (emphasis added) (lines 4-6) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear what previously recited claim element is “fluidly communicated with the heat exchanger”.
For examination purposes it is assumed that the recitation reads as “at least one end pipe extends toward the heat exchanger from a partition wall portion, where the partition wall partitions a target room in which the case is arranged from a machine room, and where the at least one end pipe fluidly communicates with the heat exchanger”.
Further regarding claim 10, the recitation “the end pipe” (lines 7-8) lacks antecedent basis.  For examination purposes it is assumed that the “the end pipe” (claim 10, line 11) refers to the “at least one end pipe” (claim 10, line 4).
Further regarding claim 10, the recitation “a seat positioned to face the partition wall portion and to which the end pipe is positioned” (emphasis added) (lines 7-8) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear to which what previously claimed element the end pipe is positioned.
For examination purposes it is assumed that the recitation reads as “a seat positioned to face the partition wall portion, where the at least one end pipe is positioned at the seat”.
Further regarding claim 10, the recitation “the seat member” (line 9) lacks antecedent basis.  For examination purposes it is assumed that the “the seat member” (claim 10, line 9) refers to the “seat” (claim 10, line 7).
Further regarding claim 10, the recitation “the facing portion” (lines 9-10) lacks antecedent basis.
Further regarding claim 10, the recitation “a seal mounted on the seat member and positioned between the facing portion and the partition wall portion” (emphasis added) (claim 10, lines 9-10) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear to which what previously claimed element is “positioned between the facing portion and the partition wall portion”.
For examination purposes it is assumed that the recitation reads as “a seal mounted on the seat member, where the seal is positioned between a facing portion and the partition wall portion”.
Further regarding claim 10, the recitation “the end pipe” (line 11) lacks antecedent basis.  For examination purposes it is assumed that the “the end pipe” (claim 10, line 11) refers to the “at least one end pipe” (claim 10, line 4).
Further regarding claim 10, the recitation “the seat and the holder are provided by a base portion formed of a resin material integrally with the case, a cover portion separately formed with the case, and a connecting mechanism which connects the base portion and the cover portion (claim 10, lines 12-15) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear how the cover portion is related to the seat and holder”.
For examination purposes it is assumed that the recitation reads as “the seat and the holder are provided by a base portion formed of a resin material integrally formed with the case, where a cover portion is separately formed from the case, and where a connecting mechanism connects the base portion and the cover portion”.
Further regarding claim 10, the recitation “the end pipe” (lines 18-19) lacks antecedent basis.  For examination purposes it is assumed that the “the end pipe” (claim 10, lines 18-19) refers to the “at least one end pipe” (claim 10, line 4).
Further regarding claim 10, the recitation “the base portion extends from the case toward the partition wall portion and has an base end portion providing a part of the seat and a base depression portion which is positioned behind the base end portion and supports the end pipe as the holder” (emphasis added) (claim 10, lines 16-19) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear what previously recited claim element(s) has “an base end portion providing a part of the seat”, what previously recited claim element has “a base depression portion which is positioned behind the base end portion”, and what previously recited claim element “supports the end pipe as the holder”.
For examination purposes it is assumed that the recitation reads as “the base portion extends from the case toward the partition wall portion, where the base portion has a base end portion providing a part of the seat, where the base portion has a base depression portion that is positioned behind the base end portion, and where the base depression portion supports the at least one end pipe as the holder”.
Further regarding claim 10, the recitation “the end pipe” (line 23) lacks antecedent basis.  For examination purposes it is assumed that the “the end pipe” (claim 10, line 23) refers to the “at least one end pipe” (claim 10, line 4).
Further regarding claim 10, the recitation “the cover portion is formed to be connected with the base portion and has a cover end portion providing a remaining part of the seat and a cover depression portion which is positioned behind the cover end portion and supports the end pipe as the holder” (emphasis added) (claim 10, lines 20-23) renders the claim indefinite.  The recitation is written in the form of a run-on sentence where it is unclear what previously recited claim element(s) has “a cover end portion providing a remaining part of the seat” what previously recited claim element has “a cover depression portion which is positioned behind the cover end portion”, and what previously recited claim element “supports the end pipe as the holder”.
For examination purposes it is assumed that the recitation reads as “the cover portion is formed to be connected with the base portion, where the cover portion has a cover end portion providing a remaining part of the seat, where the cover portion has a cover depression portion which is positioned behind the cover end portion, and where the cover depression portion supports the at least one end pipe as the holder”.
Further regarding claim 10, the recitation “a remaining part of the seat” (line 21) renders the claim indefinite.  Since the claim previously set forth “the seat and the holder are provided by a base portion” (claim 10, line 12) and “a base end portion providing a part of the seat” (claim 10, line 17) it is unclear how the seat is being subdivided such that the seat has a part and a remaining portion.
For examination purposes it is assumed that the base portion defines a first portion of the seat and the cover portion defines a second portion of the seat.
Further regarding claim 10, the recitation “supports the end pipe as the holder” (lines 22-23) renders the claim indefinite.  Since the claims previously set forth that “the seat and the holder are provided by a base portion” (claim 10, line 12) and “the base portion supports the at least one end pipe as the holder” (claim 10, lines 16-19) it is unclear how the “cover portion also supports the at least one end pipe as the holder” (claim 10, lines 20-23).
For examination purposes it is assumed that the “base portion” (claim 10, lines 16-19) supports one side of the at least one pipe as one part of a holder and the “cover portion” (claim 10, lines 20-23) supports another side of the at least one pipe as another part of the holder.
Regarding claim 11, the recitation “the plurality of end pipes” (line 2) lacks antecedent basis.  For examination purposes it is assumed that the “the plurality of end pipes” (claim 11, line 2) refers to the “at least one end pipe” (claim 10, line 4).
Regarding claim 13, the recitation “the connecting mechanism further includes a tightening mechanism” (line 2) renders the claim indefinite.  it is unclear if the “tightening mechanism” (claim 13, line 2) is the same or different from the previously recited “tightening mechanism” (claim 1, line 25).
Regarding claim 14, the recitation “the base depression portion or the cover depression portion has a contact piece which comes into contact with the end pipe” (emphasis added) (lines 2-3) renders the claim indefinite.  The recitation is written in the form a run-on sentence where it is unclear what previously recited claim element(s) “comes into contact with the end pipe”.
For examination purposes it is assumed that the recitation reads as “the base depression portion or the cover depression portion has a contact piece, where the base depression portion comes into contact with the end pipe”.
Further regarding claim 14, the recitation “the end pipe” (line 3) lacks antecedent basis.  For examination purposes it is assumed that the “end pipe” (claim 14, line 3) refers to the “at least one end pipe” (claim 10, line 4).
Regarding claim 16, the recitation “the end pipe” (line 3) lacks antecedent basis.  For examination purposes it is assumed that the “end pipe” (claim 16, line 3) refers to the “at least one end pipe” (claim 10, line 4).
Regarding claim 17, the recitation “the pipe” (line 2) lacks antecedent basis.  For examination purposes it is assumed that the “pipe” (claim 17, line 2) refers to the “at least one end pipe” (claim 10, line 4).
Claims 2, 4, and 12 are rejected as depending from a rejected claim.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 10 are directed to an air conditioner (10) with a pipe support (13) (Figures 1-3), comprising at least:
A case (10e) containing a heat exchanger (11),
At least one pipe (12a, 12b) that extends from a partition wall (4) that divides a target room (vehicle interior 2) from a machine room (engine bay 3) (Figure 1) such that the at least one pipe fluidically connects a heat source (5) and the heat exchanger (11) (Figure 1),
A base portion (14) that is integrally formed with the case and extends from the case toward the partition wall portion (Figure 3),
A cover portion (15) that is separately formed from the case (Figure 3),
A seat (20) that faces the partition wall portion (Figures 1 and 3), where the base portion defines a first part of the seat and the cover portion defines a second part of the seat (Figure 3),
A seal (16) mounted on the seat (), where the seal is between the seat and the partition wall (Figures 1-3),
A holder (30) which supports the at least one pipe (Figure 3), where the base portion defines a first part of the holder and the cover portion defines a second part of the holder (Figure 3),
Where the base portion further includes: a base end portion (21) that defines a base depression (31, 32) configured to support a first part of the at least one pipe (Figure 3) and a base stay (14a), where the base portion is connected to the case by the base stay (Figure 3),
Where the cover portion further includes: a cover end portion (22) that defines a cover depression (33, 34) configured to support a second part of the at least one pipe (Figure 3) and a cover stay (15a), where the cover portion is connected to the case by the cover stay (Figure 3), and
Where a connecting mechanism (40) connects the base portion and the cover portion (Figure 3).

The art of record (Kiyoshi JPH11263118A) discloses an air conditioner (1) with a pipe support (Figures 1-4), comprising at least:
A case (1) containing a heat exchanger (H),
At least one pipe (2) that extends from a partition wall (15) that divides a target room from a machine room (Figures 2 and 3) such that the at least one pipe fluidically connects a heat source and the heat exchanger (Figures 2 and 3),
A base portion (5) that is integrally formed with the case and extends from the case toward the partition wall portion (Figures 1-3),
A cover portion (7) that is separately formed from the case (Figure 1),
A seat (Figures 1 and 4: Defined by surfaces of 5 and 7 abutting 8) that faces the partition wall portion (Figures 1-4), where the base portion defines a first part of the seat and the cover portion defines a second part of the seat (Figures 1-4),
A seal (8) mounted on the seat (Figure 3), where the seal is between the seat and the partition wall (Figure 3),
A holder (Figures 1 and 4: Defined by 5 and 7) which supports the at least one pipe (Figures 1-4), where the base portion defines a first part of the holder and the cover portion defines a second part of the holder (Figures 1-4),
Where the base portion further includes: a base depression (elements 6 associated with 5) configured to support a first part of the at least one pipe (Figures 1 and 3) and a base stay (defined by 3), where the base portion is connected to the case by the base stay (Figures 1 and 2),
Where the cover portion further includes: a cover depression (elements 6 associated with 7) configured to support a second part of the at least one pipe (Figures 1 and 3) and a cover stay (15a).
However, Kiyoshi does not disclose a two-part heat exchanger pipe support that includes a base portion and a cover portion such that (i) the base portion is integrally formed with the case and the cover portion is separately formed from the case, (ii) the base portion is connected to the cover portion, and (iii) the cover portion is connected to the case as recited in claims 1 and 10.


The art of record (Ferrer et al. US 2019/0118612) also discloses an air conditioner (10) with a pipe support (Figures 1-5), comprising at least:
A case (12) containing a heat exchanger (Paragraph 22),
At least one pipe (16) such that the at least one pipe fluidically connects a heat source and the heat exchanger (Figures 1-5 and Paragraph 22),
A base portion (22) that is integrally formed with the case (Figures 1-5 and Paragraph 28),
A cover portion (20) that is separately formed from the case (Figure 2),
A seat (Figure 3: Defined by 30 and 50), where the base portion defines a first part of the seat and the cover portion defines a second part of the seat (Figure 2),
A seal (24) mounted on the seat (Figure 2),
A holder (Figure 3: Defined by 20 and 22) which supports the at least one pipe (Figures 1-2), where the base portion defines a first part of the holder and the cover portion defines a second part of the holder (Figures 1-2),
Where the base portion further includes: a base depression (elements 34 associated with 22) configured to support a first part of the at least one pipe (Figure 2) and a base stay (64), where the base portion is connected to the case by the base stay (Figures 2),
Where the cover portion further includes: a cover depression (elements 34 associated with 20) configured to support a second part of the at least one pipe (Figure 2).
However, Ferrer et al. does not disclose a two-part heat exchanger pipe support that includes a base portion and a cover portion such that (i) the base portion is integrally formed with the case and the cover portion is separately formed from the case, (ii) the base portion is connected to the cover portion, and (iii) the cover portion is connected to the case as recited in claims 1 and 10.

The art of record (Shichiken et al. US 2004/0083747) also discloses an air conditioner (1) with a pipe support (25) (Figures 1-5), comprising at least:
A case (9, 10) containing a heat exchanger (18) (Paragraph 22),
At least one pipe (19) such that the at least one pipe fluidically connects a heat source and the heat exchanger (Figure 3),
A base portion (25b) and a cover portion (25b),
A seat (Figures 4 and 5: Defined by surfaces through which 26 and 50 are formed), where the base portion defines a first part of the seat and the cover portion defines a second part of the seat (Figures 4 and 5),
A holder (Figure 3: Defined by 25a, 25b) which supports the at least one pipe (Figures 1-5), where the base portion defines a first part of the holder and the cover portion defines a second part of the holder (Figures 1-2),
Where the base portion further includes: a base depression (elements 34 associated with 22) configured to support a first part of the at least one pipe (Figure 2) and a base stay (64), where the base portion is connected to the case by the base stay (Figures 2),
Where the cover portion further includes: a cover depression (elements 34 associated with 20) configured to support a second part of the at least one pipe (Figure 2).
However, Ferrer et al. does not disclose a two-part heat exchanger pipe support that includes a base portion and a cover portion such that (i) the base portion is integrally formed with the case and the cover portion is separately formed from the case, (ii) the base portion is connected to the cover portion, and (iii) the cover portion is connected to the case as recited in claims 1 and 10.

The art of record (See references cited in applicant’s supplied IDS documents) also disclose a variety of heat exchanger pipe supports and connection mechanisms pertinent to heat exchanger pipes.  However, none of the references cited in applicant’s supplied IDS documents teach or disclose a two-part heat exchanger pipe support that includes a heat exchanger case, a first pipe support part, and a second pipe support part such that the first and second pipe support parts are connected to both (i) each other and (ii) the heat exchanger case as recited in claims 1 and 10.

While the art of record teaches various heat exchanger pipe supports that include a heat exchanger case, a first pipe support part, and a second pipe support part, there does not appear to be a teaching found in the art or record that would suggest connecting a first pipe support part and a second pipe support part to both (i) each other and (ii) a heat exchanger case as recited in claims 1 and 10 without relying on impermissible hindsight or substantial redesign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0197641 discloses an air conditioner with a pipe support.
US 2019/0118612 discloses an air conditioner with a pipe support.
US 2019/0084371 discloses an air conditioner with a pipe support.
US 2015/0328957 discloses an air conditioner with a pipe support.
US 2014/0265307 discloses a pipe support including plural securing means.
US 2004/0083747 discloses an air conditioner with a pipe support.
US 2004/0069480 discloses an air conditioner with a pipe support.
JP 201386696A discloses a pipe support including plural securing means


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763